Citation Nr: 0814079	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for irregular 
heartbeats secondary to rubella.

2.  Entitlement to service connection for heel spurs.

3.  Entitlement to service connection for joint pains.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran was in the Marine Corps Reserve from November 
1964 to November 1970, during which time he had several 
periods of training duty, including the verified period of 
active duty for training (ACDUTRA) from November 24, 1964, to 
May 23, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2006.  In February 2008, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDINGS OF FACT

1.  Although the veteran had rubella during service, no 
irregular heartbeats were shown, and the veteran does not 
currently have a disability manifested by irregular 
heartbeats.  

2.  Service medical records show two separate occasions on 
which the veteran complained of left heel or foot pain; he 
provided credible testimony regarding the continuity of 
symptomatology after service; and he current has a left heel 
spur, shown on X-ray.  

3.  Right foot complaints were not shown in service, nor does 
the veteran currently have a heel spur in the right foot.

4.  An episode of multiple joint pains in service was 
attributed to the veteran's infectious disease at the time, 
diagnosed as rubella possibly due to strep, and a chronic 
disability manifested by joint pains was not shown until many 
years after service when degenerative joint disease was 
diagnosed.  The degenerative joint disease of multiple joints 
was not due to service.  


CONCLUSIONS OF LAW

1.  Irregular heartbeats were not incurred in or aggravated 
by ACDUTRA, nor due to rubella shown in service.  38 U.S.C.A. 
§§ 101(22), 106(d), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2007).

2.  A left heel spur was incurred during a period of ACDUTRA.  
38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2007).

3.  A right heel spur was not incurred in or aggravated by 
ACDUTRA.  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2007).

4.  A chronic disability manifested by joint pains was not 
incurred in or aggravated by ACDUTRA.  38 U.S.C.A. 
§§ 101(22), 106(d), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in June 2006, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claims.  He was also told 
to provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The letter also contained 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical records 
have been obtained.  A record and a statement from the only 
doctor identified by the veteran as having provided treatment 
after service were obtained.  The veteran has not identified 
any post-service VA medical treatment for the conditions at 
issue.  A VA examination addressing the conditions at issue 
was provided.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
The veteran testified at a Travel Board hearing before the 
undersigned.  He has not identified the existence of any 
potentially relevant evidence which is not of record.  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA).  38 
U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 
3.303.  In a decision as to service connection based on a 
period of ACDUTRA, the primary distinction is that the 
presumptive provisions in the law, which require active 
service, do not apply to ACDUTRA.  See Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Generally, to establish 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In evaluating the veteran's claim, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

A.  Irregular Heartbeats Secondary To Rubella

The veteran contends that he was treated during service in 
1965 for rubella.  He states that irregular heart beats were 
first noticed by his girlfriend in approximately 1970 to 
1971, who noticed that his heart stopped beating.  He said 
that since then, he had noticed that his heart stopped from 
time to time.  He stated that a nurse at Poplar Bluff took an 
electrocardiogram, which showed short periods of time in 
which his heart would stop beating.  

Service medical records show that in January 1965, the 
veteran was treated for symptoms including sore throat, 
fatigue, slight nausea, a rash, and the impression was 
rubella.  When seen for follow-up several days later, it was 
noted that his heart had a normal sinus rhythm.  The 
separation examination in May 1965 was normal, as was a June 
1966 annual examination.  On an annual examination in May 
1967, the veteran reported a history of shortness of breath, 
pains in the chest, and palpitations of the heart, which the 
doctor noted were not considered disqualifying.  The 
examination itself was normal.  Similarly, on an annual 
examination in February 1968, the veteran again reported as 
medical history, the veteran responded "yes" to the 
questions of whether he had now, or had ever had, "pain or 
pressure in chest," "palpitation or pounding heart," and 
"high or low blood pressure."  Again, no defects were noted 
on examination.  On a November 1970 examination, he reported 
chest wall pain, palpitations at night when quiet in bed, and 
high blood pressure shown on an examination a year earlier.  
His blood pressure was 126/74 on the examination, and other 
than two scars, the physical examination was normal.  

S. Burchfield, M.D., wrote, in October 2006, that the veteran 
was a patient of his for multiple medical problems, and that 
the veteran's service medical records clearly stated that on 
November 14, 1970, he complained of palpitations, and it was 
more likely than not that the palpitations were service-
connected.  However, Dr. Burchfield's treatment records on 
file, consisting of a March 2006 evaluation, show that as to 
history, the veteran denied chest pain or palpitations.  On 
review of symptoms, he had no palpitations.  He had a medical 
history of hypertension.  On examination, the heart sounds 
were regular with normal S1 and S2, and no S3 or S4.  There 
were no murmurs, clicks, or gallops.  It was noted that he 
had a regular sinus rhythm without murmurs.  The diagnosis 
was hypertension; there was no mention of irregular heartbeat 
or palpitations, either on examination, or by history.

On a VA examination in May 2007, the examiner summarized the 
service medical records.  The veteran said that he had been 
treated for hypertension since 2004.  On examination, the 
heart sounds were without rubs or murmurs.  An echocardiogram 
found no abnormalities, with left ventricle ejection fraction 
of 61 percent which was noted to be normal.  The examiner 
noted that the veteran said he complained of some 
palpitations while on active duty, but no current disability 
associated with that history was identified on examination.

Although the veteran complained of palpitations during some 
of the examinations conducted while he was in the Reserves, 
no abnormalities were found.  The veteran, as a layman, is 
competent to describe subjective feelings of irregular 
heartbeats or palpitations, but he is not competent to state 
whether they represent a pathological condition.  

With respect to current disability, the VA examiner did not 
find any evidence of irregular heartbeat or palpitations.  
Dr. Burchfield noted that on November 14, 1970, the veteran 
complained of palpitations, and said it was more likely than 
not that the palpitations were service-connected.  However, 
he did not state that the veteran currently had palpitations, 
and in his March 2006 evaluation of the veteran, the veteran 
denied a history of palpitations, and the heart rhythm was 
normal.  The veteran testified that at the VA, an 
electrocardiogram had been abnormal, but the only evidence 
from that facility indicates that an echocardiogram was 
conducted, which was normal.  Thus, the weight of the 
evidence is against a finding that the veteran has a current 
disability manifested by heart palpitations.  Without medical 
evidence of the current existence of a claimed condition, 
there may be no service connection.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  Moreover, because there is no current 
disability, an opinion cannot be obtained as to whether the 
claimed condition is due to rubella.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Heel Spurs

The veteran contends that he was treated for heel spurs in 
service.  He states that after service, the condition 
improved, but he continued to experience periodic heel pain.  

Service medical records show that in December 1964, the 
veteran complained of left heel pain when walking.  Hot soaks 
and tennis shoes were prescribed.  In January 1965, he 
complained sore joints.  He was referred to the foot clinic 
about his left foot.  He gave history of two days of multiple 
joint pains, and it was felt that his present complaints of 
foot pain were related to this and not a local foot problem.  
No complaints or abnormal findings were noted on the 
examination for separation from ACDUTRA, or on any of the 
subsequent examinations conducted while he was in the 
Reserves.  

In May 2007, a VA examination of the feet was conducted.  The 
veteran said he had foot pain with walking for standing, 
which had been progressive and constant.  He said he 
developed bone spurs in service, and had them ever since 
service.  On examination of the feet, he complained of pain 
to palpation of both heels.  Examination of the feet showed 
mild degenerative joint disease, with a heel spur in the left 
foot only.  The examiner concluded that there was no chronic 
illness that required treatment, due to the absence of 
medical records from 1970 to the present.  The examinations 
in service did not find any abnormalities.  Therefore, the 
examiner concluded that it was not likely secondary to 
service, based on the available evidence.  

The examiner's conclusion was based on (a) the absence of a 
chronic condition requiring treatment since service, and (b) 
the absence of abnormal findings in service, and at 
separation.  However, the Board notes that continuous 
treatment after service is not a requirement for service 
connection; the veteran must have continuity of 
symptomatology, but not necessarily of treatment.  As noted 
above, the absence of any treatment or other contemporaneous 
evidence of the condition for many years after service is 
evidence against the claim, but it is a factor to be weighed; 
it is not, itself, dispositive.  Although no abnormal 
findings were shown in service, the abnormal findings shown 
now are tenderness to palpation, and, more importantly, a 
heel spur in the left foot shown only on X-ray.  There was no 
evidence that an X-ray of the foot was taken in service, nor 
was the presence or absence of tenderness noted.  Moreover, 
the opinion was based on factual observations, not requiring 
medical expertise.  In other words, the examiner did not 
provide a medical rationale for concluding that the condition 
was not due to service.  

In weighing the evidence in its entirety, first, service 
medical records show two separate occasions on which left 
heel/foot pain were recorded during the 6 months he was on 
ACDUTRA.  No tests, such as X-rays, to rule out the presence 
of a heel spur were obtained.  In addition, the Board finds 
the veteran's testimony as to his post-service heel pain to 
be credible.  He testified that his feet had served him well.  
Although later he said that he had had to quit a job due to 
foot pain, he also said he did not seek treatment.  Moreover, 
although he states that he did not receive treatment after 
service, in his initial claim, he claimed service connection 
for "heel spurs."  As the veteran's testimony does not 
indicate he has any familiarity with medical terms, the Board 
concludes that at some point before the claim, and before the 
VA diagnosis, he was told that he had heel spurs.  Further, 
the VA examination in fact disclosed a heel spur in the left 
heel, which was the heel for which he was treated on two 
occasions during service.  Thus, the Board accepts the 
medical diagnosis of a left foot heel spur provided by the VA 
examiner.  As to the negative nexus opinion, this was based 
on an erroneous legal interpretation of facts capable of lay 
observation, i.e., no treatment since service, and no 
diagnosis of symptoms in service.  Therefore, the Board is 
not required to accept this aspect of the opinion.  

In view of the foregoing, the Board finds that the in-service 
complaints of left foot/heel pain, the veteran's credible 
testimony regarding the continuation of pain after service, 
and the current diagnosis of a left heel spur, demonstrated 
on X-ray, are sufficient to place the evidence in equipoise, 
as to the left heel, and, hence, service connection is 
warranted for a left heel spur.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  

For the right heel, however, there were no complaints in 
service, and the VA examination showed that he does not have 
a heel spur in the right heel.  Therefore, the preponderance 
of the evidence is against the claim for service connection 
for a right heel spur.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  Id.

C.  Joint Pains

The veteran claims service connection for multiple joint 
pains.  

Service medical records show that in January 1965, the 
veteran was treated for a sore throat and rash, with an 
impression of rubella.  Three days after his initial 
treatment, he had a sore throat, was very tired, and had 
slight nausea.  The impression was rubella, resolving, 
possibly secondary to strep.  Several days later, he 
complained of trouble walking and sore joints.  He denied 
trauma.  On examination, the back of his knees were tender to 
palpation, but there was no heat or effusion.  The impression 
was arthralgia, post infection, with arthritis doubtful.  The 
separation examination in May 1965 was normal, as was a June 
1966 annual examination.  On the November 1970 examination 
prior to his discharge from the Reserves, the veteran 
responded "yes" to a question of whether he had now, or had 
ever had, "swollen or painful joints."  The examiner noted 
that he had had this years ago while in boot camp.  
Significantly, there was no indication that he had continued 
to suffer from multiple joint pains.  

When examined by Dr. Burchfield in March 2006, the veteran 
complained of joint pains.  He said he had joint stiffness, 
joint pain, and joint swelling.  However, the only positive 
history noted was a bone spur in the cervical spine.  The 
diagnosis was osteoarthritis, although no specific findings, 
other than the cervical spine, were noted.  In October 2006, 
Dr. Burchfield wrote that he had reviewed the veteran's 
service medical records, and noted that the November 1970 
record stated that he complained of joint pains which started 
during boot camp, and that it was more likely than not that 
degenerative joint disease was service-connected.  This 
opinion, however, is inadequate for several reasons.  First, 
he does not provide a specific diagnosis of the joints 
affected by degenerative joint disease, nor does he provide 
an opinion as to the basis for his diagnosis.  Second, he 
states that in November 1970, the veteran complained of joint 
pains which began in boot camp, while in fact the veteran 
said he had had joint pains while in boot camp, a significant 
difference when continuity of symptomatology must be 
established.  Finally, he does not comment on the fact that 
the joint pains during boot camp were attributed to the 
rubella and possible strep throat he had at that time.  

On the VA examination in May 2007, the examiner noted that 
the veteran complained of non-specific joint pain, 
principally his feet and knees.  He complained of joint 
stiffness and pain for several years.  On examination, there 
appeared to be some generalized arthritis throughout the 
body, and X-rays of the knees and feet did disclose mild 
degenerative joint disease.  The examiner concluded that the 
mild generalized arthritis was not associated with active 
duty, and that it appeared to be more of a generalized aging 
process.  

At his hearing before the undersigned, the veteran testified 
that after the in-service joint pain episode, his condition 
improved.  He said that over the years, he had pains in 
various joints.  This testimony is credible.  The in-service 
joint pains, which the veteran described at his hearing, were 
attributed at that time to his rubella with a sore throat, 
for which he was taking Penicillin.  His statements regarding 
the condition after service do not establish continuity 
during the many years between the 1965 episode of joint pain, 
and the 2006 diagnosis of degenerative joint disease.  No 
other disorder manifested by multiple joint pains has been 
diagnosed.  The VA examiner concluded that the arthritis was 
more likely due to the aging process, and Dr. Burchfield's 
opinion is insufficient, for the reasons stated above.  In 
view of all of these factors, the preponderance of the 
evidence is against the claim for service connection for 
multiple joint pains, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to service connection for irregular heartbeats 
secondary to rubella is denied.

Entitlement to service connection for a left heel spur is 
granted.

Entitlement to service connection for a right heel spur is 
denied.

Entitlement to service connection for joint pains is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


